DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,421,910. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘910 claims a flame-retardant sugar derivative with a formula of: 

    PNG
    media_image1.png
    158
    228
    media_image1.png
    Greyscale
, 
where X is a methanediyl moiety or a carbonyl moiety, FR is a phosphorus-based moiety, and R1-R6 is a substituent including a thioether substituent.  
	When X and Y of US ‘910 are methanediyl and X of the instant invention is methanediyl, as the base molecule becomes sorbitol and xylitol, respectfully.
 	Sorbitol and xylitol are both sugar alcohols, differing by a CH2-OH group.  Sorbitol is a higher homolog of xylitol.  Both chemical compounds have very close structural similarity and similar utility, and both are claimed as the base molecules for preparing the claimed flame retardants.  The structural similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new flame retardants in view of US ‘910.  See MPEP 2144.09.  

Claims 1-4, 6, 7, 9 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,421,910. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘910 claims a flame-retardant sugar derivative with a formula of: 

    PNG
    media_image1.png
    158
    228
    media_image1.png
    Greyscale
, 
where X is a methanediyl moiety or a carbonyl moiety, FR is a phosphorus-based moiety, and R1-R6 is a substituent including an amino functionalized thioether substituent, a carboxylic acid functionalized thioether substituent, and a hydroxyl functionalized thioether substituent.  
	When X and Y of US ‘910 are methanediyl and X of the instant invention is methanediyl, as the base molecule becomes sorbitol and xylitol, respectfully.
 	Sorbitol and xylitol are both sugar alcohols, differing by a CH2-OH group.  Sorbitol is a higher homolog of xylitol.  Both chemical compounds have very close structural similarity and similar utility, and both are claimed as the base molecules for preparing the claimed flame retardants.  The structural similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new flame retardants in view of US ‘910.  See MPEP 2144.09.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 13, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US 4,207,270).
Mayer teaches esters of phosphorous or phosphoric acid having open chain polyalcohols and long chain alkyl compounds with activated hydrogen, which include mercaptans, where the compounds are suitable as light and heat stabilizers for polyolefins (Abstract), the esters having the formula (I) shown below, where the polyalcohols are specifically listed to include xylitol and arabitol (col. 3, ll. 7-13):

    PNG
    media_image2.png
    453
    355
    media_image2.png
    Greyscale
.
When X=O, m=0, Y=O, and R is 3-thia-5-hydroxyalkyl radical, a thioether substituent is formed and the claimed sugar derived molecule is formed.
While Mayer does not teach or suggest the compound as a suitable flame retardant, the compounds meet the claimed structure and have the phosphate ester structure, which is well known in the art to provide flame retardancy.
Mayer anticipates instant claims 1, 6, 7, 13, 14, 17-19.

Allowable Subject Matter
Claims 5, 8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 1579036 teaches cyclic phosphites and phosphates having the structure P-S-R, which are bonded to open-chain sugar alcohols; however, this does not meet the claimed “thioether”, which requires the presence of C-S-C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768